Title: To Thomas Jefferson from Timothy Pickering, 25 February 1799
From: Pickering, Timothy
To: Jefferson, Thomas



Sir,
Department of State Feby. 25. 1799.

Since I had the honor of seeing you, I have conversed with the Secretary of the Treasury, from whom I learn that the suit against  Mr. Randolph is still pending—that he claims a credit for the nine thousand dollars which Mr. Short desired him to lay out in the purchase of public Stock, saying it was a private transaction; and that as the issue depends on the judgement of the court, it will be improper and unsafe for the United States to make an immediate payment—or until the judgement of the court shall be rendered.
If any mode can be devised in which Mr. Short’s interest may be promoted, consistently with that of the public, it will give me pleasure to adopt it; & the more because from the view I took of his claim, the public appeared to me to be eventually responsible.
I have the honor to be respectfully sir your obt. servt.

Timothy Pickering.

